COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  CITY OF EL PASO,                                              No. 08-19-00200-CV
                                                  §
                                Appellant,                         Appeal from the
                                                  §
  v.                                                             384th District Court
                                                  §
  RHONDA E. LUEBS,                                            of El Paso County, Texas
                                                  §
                                Appellee.                       (TC# 2018DCV2030)
                                                  §

                                       JUDGMENT

       The Court has considered this cause on Appellant’s Motion to Dismiss Appeal for

Mootness and concludes the motion should be granted and the appeal should be dismissed as moot.

We therefore dismiss the appeal as moot. We further order Appellant pay all costs of this appeal,

and this decision be certified below for observance.

       IT IS SO ORDERED THIS 10TH DAY OF JANUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.